

Exhibit 10.1
 
2018 Executive Officer Annualized Base Salaries
 
Effective June 25, 2018, the annualized base salaries for Omnicell’s executive
officers are as follows:


Name
 
Title
 
2018
Annualized
Base Salary
Randall A. Lipps
 
Chairman, President and Chief Executive Officer
 
$
700,000
Dan S. Johnston
 
Executive Vice President and Chief Legal & Administrative Officer
 
$
330,000
Peter J. Kuipers
 
Executive Vice President and Chief Financial Officer
 
$
425,000
Nhat H. Ngo
 
Executive Vice President, Marketing, Strategy and Business Development
 
$
365,000
Scott P. Seidelmann

 
Executive Vice President and Chief Commercial Officer

 
$
400,000
Robin G. Seim

 
President, Global Automation and Medication Adherence

 
$
445,000
Jorge R. Taborga
 
Executive Vice President, Engineering and Integration Management Office
 
$
312,000







1